                    1   DOWNEY BRAND LLP
                        KRISTIN N. CAPRITTO (Bar No. 300307)
                    2   621 Capitol Mall, 18th Floor
                        Sacramento, CA 95814-4731
                    3   Telephone:   916.444.1000
                        Facsimile:   916.444.2100
                    4   kcapritto@downeybrand.com
                    5   Attorneys for Defendant,
                        A.M., a minor by and through his Guardian
                    6   ad Litem, THERESA MCCOLLOCH
                    7

                    8                                     UNITED STATES DISTRICT COURT
                    9                                     EASTERN DISTRICT OF CALIFORNIA
                   10

                   11     MINNESOTA LIFE INSURANCE                                  Case No. 2:19-CV-00054-JAM-EFB
                          COMPANY,
                   12
DOWNEY BRAND LLP




                                            Plaintiff,
                   13                                                              AMENDED STIPULATION AND
                                    v.                                            AMENDED ORDER TO DISBURSE
                   14                                                                INTERPLEADED FUNDS
                          G.M. a minor by and through her guardian ad
                   15     litem, MARY LOUISE GOLLEHON; A.M.,
                          a minor by and through his guardian ad litem
                   16     THERESA MCCOLLOCH; and DOES 1-10,
                   17                       Defendants.
                   18

                   19                                         AMENDED STIPULATION
                   20               The Parties have settled their dispute to the interpleaded funds. On July 23, 2019, the
                   21   Parties filed a Joint Motion for Approval of Settlement Agreement. On September 10, 2019, the
                   22   Court approved the Settlement. (See ECF No. 24, Min. Order.) The Parties hereby stipulate the
                   23
                        Court may enter the following Order directing the Clerk of Court to disburse the interpleaded
                   24
                        funds, pursuant to Local Rule 150 (d) and (e).
                   25
                        ///
                   26

                   27   ///

                   28   ///
                        1587422.3                                            1
                    1   DATED: October 16, 2019                           DOWNEY BRAND LLP
                    2
                                                                          By:      /s/ Kristin N. Capritto
                    3
                                                                                 KRISTIN N. CAPRITTO
                    4                                                            Attorneys for Defendant
                                                                                 A.M., a Minor, by and through his
                    5                                                            Guardian ad Litem
                                                                                 THERESA MCCOLLOCH
                    6

                    7   DATED: October 16, 2019                           WAGNER KIRKMAN BLAINE
                                                                          KLOMPARENS & YOUMANS LLP
                    8

                    9
                                                                          By:      /s/ Robin L. Klomparens
                   10                                                            ROBIN L. KLOMPARENS
                                                                                 Attorneys for Defendant
                   11                                                            G.M., a Minor, by and through her
                                                                                 Guardian ad Litem
                   12                                                            MARY LOUISE GOLLEHON
DOWNEY BRAND LLP




                   13

                   14

                   15                                AMENDED ORDER TO DISBURSE FUNDS

                   16               Pursuant to the Stipulation of the Parties and Local Rule 150 (d) and (e), the Clerk of

                   17   Court SHALL DISBURSE the Interpleaded Funds on deposit with the Court as follows:

                   18               1.     $1,123,923.46, and any and all accrued interest, shall be paid to Brett McColloch

                   19   as Trustee of the McColloch Children’s Irrevocable Trust (“Trust”), to be held, administered, and

                   20   distributed pursuant to the terms therein. The Clerk of Court shall mail the funds to Brett

                   21   McColloch, Trustee of the McColloch Children’s Irrevocable Trust, c/o Michael P. Donohoe,

                   22   Esq., Ramsbacher Prokey Leonard LLP, 1140 Scenic Drive, Suite 110, Modesto, CA 95350.

                   23               IT IS SO ORDERED.

                   24

                   25   DATED: October 18, 2019                           /s/ John A. Mendez________________________
                                                                          HON. JOHN A. MENDEZ
                   26                                                     UNITED STATES DISTRICT COURT JUDGE
                   27

                   28
                        1587422.3                                            2
